DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Response to Amendment
                The action is in response to amendments filed on 12/20/2021. Claims 1, 21, 34, and 46 have been amended. Claims 1-10, 14-16, 21, 34 and 46 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 15-16, 21, 34, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20090245601 A1 (cited in IDS dated 09/06/2019, hereinafter referred to as “Cohen”) in view of US 7014611 B1 (hereinafter referred to as “Geddes”).
Regarding claim 1, Cohen, a blood vessel locating and imaging device, teaches an imaging apparatus for imaging blood vessels within a target region of tissue (abstract), comprising:
a housing (10; Figure 1) including an aperture which, in use, is placed against a target region of tissue such that the target region of tissue occludes the aperture (paragraphs [0022]-[0027]; Figure 1);
a light source (28, 30; paragraphs [0023], [0028]-[0030]; Figures 1-2) arranged to illuminate at least a portion of a target region of tissue occluding the aperture, the light source is configured to provide illuminating light having a predetermined first spectral range and to provide illuminating light having a predetermined second spectral range which is different from the first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
an imaging device (32; paragraph [0024], [0028]-[0036]; Figures 1-2) arranged to receive illuminating light reflected by the target region of tissue occluding the aperture, wherein the imaging device is configured to generate an image output at the first spectral range and an image output at the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2); and
a processor arranged to selectively control the imaging device and/or the light source to sequentially capture at least one image generated by the imaging device at the first spectral range and at least one image generated by the imaging device at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2), wherein the illuminating light is provided at only the first spectral range during capture of the at least one image at the first spectral range, and is provided at only the second spectral range during capture of the at least one image at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2);
but Cohen does not explicitly teach wherein the light source comprises a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range. 
However, Geddes, an optical blood pressure device that uses a light emitter, teaches a light source comprising a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range (teaches a single light source capable of emitting light at the red and infrared spectral range; column 5, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen, to have a single light source configured to emit light at a first and second spectral range, as taught by Geddes. The substitution of one known element (a light source including multiple light sources that emit light at a first and second spectral range as taught by Cohen) for another (a light source comprising a single light source that emits light at a first and second spectral range as taught by Geddes) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the single light source capable of emitting light at a first and second spectral range taught by Geddes would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin with visible and infrared light. 
Regarding claim 2, Cohen, in view of Geddes, teaches wherein the first spectral range and the second spectral range do not overlap (paragraphs [0023], [0028]-[0030]; Figures 1-2; as taught by Cohen).
Regarding claim 3, Cohen, in view of Geddes, teaches wherein the imaging device is configured to detect light across a continuous spectral range which encompasses the first spectral range and the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2; as taught by Cohen).
Regarding claim 4, Cohen, in view of Geddes, teaches wherein the processor is configured to control the light source to provide illuminating light at only the first spectral range during capture of the at least one image at the first spectral range and to provide illuminating light at only the second spectral range during capture of the at least one image at the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2; as taught by Cohen).
Regarding claim 5, Cohen, in view of Geddes, teaches wherein the first spectral range corresponds to a spectral range associated with visible light (paragraphs [0023], [0028]-[0030]; Figures 1-2; as taught by Cohen).
Regarding claim 6, Cohen, in view of Geddes, teaches wherein the first spectral range corresponds to a spectral range associated with visible red light (paragraphs [0023], [0028]-[0030]; Figures 1-2; as taught by Cohen).
Regarding claim 7, Cohen, in view of Geddes, teaches wherein the second spectral range corresponds to a spectral range encompassing a wavelength absorbed by blood (paragraphs [0023], [0028]-[0030]; Figures 1-2; as taught by Cohen).
Regarding claim 8, Cohen, in view of Geddes, teaches wherein the second spectral range corresponds to a spectral range associated with infrared light (paragraphs [0023], [0028]-[0030]; Figures 1-2; as taught by Cohen).
Regarding claim 9, Cohen, in view of Geddes, teaches wherein the second spectral range corresponds to light having a wavelength between 850 nm and 1000 nm (paragraphs [0023], [0028]-[0030]; Figures 1-2; as taught by Cohen).
Regarding claim 10, Cohen, in view of Geddes, teaches wherein the imaging device comprises a charge coupled device and/or a complementary metal-oxide semiconductor (paragraph [0024], [0031]; as taught by Cohen).
Regarding claim 15, Cohen, in view of Geddes, teaches wherein the housing is a rigid housing and the imaging device is secured to the housing such that, when the aperture is placed against the target region of tissue, the imaging device is spaced from the target region of tissue by a predetermined distance (paragraph [0022]-[0023]; as taught by Cohen).
Regarding claim 16, Cohen, in view of Geddes, teaches wherein the imaging device comprises a lens having a predefined focal length and the predetermined distance is such that the lens is spaced from the target region of tissue by a distance that is equal to the focal length (paragraph [0031]; as taught by Cohen).
Regarding claim 21, Cohen teaches an imaging apparatus for imaging blood vessels within a target region of tissue (abstract), comprising:
a housing (10; Figure 1) having an aperture which, in use, is placed against a target region of tissue such that the target region of tissue occludes the aperture (paragraphs [0022]-[0027]; Figure 1);
a light source (28, 30; paragraphs [0023], [0028]-[0030]; Figures 1-2) arranged to illuminate at least a portion of a target region of tissue occluding the aperture, the light source is configured to provide illuminating light having a predetermined first spectral range and to provide illuminating light having a predetermined second spectral range which is different from the first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
an imaging device (32; paragraph [0024], [0028]-[0036]; Figures 1-2) arranged to receive illuminating light reflected by the target region of tissue occluding the aperture, wherein the imaging device is configured to generate an image output at the first spectral range and an image output at the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2); and
a processor arranged to selectively control the imaging device and/or the light source to sequentially capture at least one image generated by the imaging device at the first spectral range and at least one image generated by the imaging device at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2),
the processor further arranged to combine the at least one image captured at the first spectral range and the at least one image captured at the second spectral range to produce a composite image in which blood vessels within the target region of skin tissue can be distinguished (paragraphs [0027], [0028]-[0036], [0043]; Figures 1-2), wherein the illuminating light is provided at only the first spectral range during capture of the at least one image at the first spectral range, and is provided at only the second spectral range during capture of the at least one image at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2);
but Cohen does not explicitly teach wherein the light source comprises a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range. 
However, Geddes, an optical blood pressure device that uses a light emitter, teaches a light source comprising a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range (teaches a single light source capable of emitting light at the red and infrared spectral range; column 5, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen, to have a single light source configured to emit light at a first and second spectral range, as taught by Geddes. The substitution of one known element (a light source including multiple light sources that emit light at a first and second spectral range as taught by Cohen) for another (a light source comprising a single light source that emits light at a first and second spectral range as taught by Geddes) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the single light source capable of emitting light at a first and second spectral range taught by Geddes would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin with visible and infrared light. 
Regarding claim 34, Cohen teaches a method of imaging blood vessels within a target region of tissue using an imaging apparatus comprising a housing having an aperture (abstract; paragraphs [0022]-[0027]; Figure 1), comprising the steps:
illuminating a target region of tissue occluding the aperture of the housing held against the target region of tissue using light having at least a predetermined first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
capturing at least one image of the target region of tissue at the first spectral range (paragraphs [0028]-[0036]; Figures 1-2);
illuminating the target region of tissue using light having at least a predetermined second spectral range which is different from the first spectral range (paragraphs [0028]-[0036]; Figures 1-2); and
capturing at least one image of the target region of tissue at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2), wherein the illuminating light is provided at only the first spectral range during capture of the at least one image at the first spectral range, and is provided at only the second spectral range during capture of the at least one image at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2);
but Cohen does not explicitly teach wherein the light source comprises a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range, rather teaching a first light source that emits light at a first spectral range and a second light source that emits light at a second spectral range. 
However, Geddes, an optical blood pressure device that uses a light emitter, teaches a single light source and configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range (teaches a single light source capable of emitting light at the red and infrared spectral range; column 5, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen, to have a single light source configured to emit light at a first and second spectral range, as taught by Geddes. The substitution of one known element (a light source including multiple light sources that emit light at a first and second spectral range as taught by Cohen) for another (a light source comprising a single light source that emits light at a first and second spectral range as taught by Geddes) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the single light source capable of emitting light at a first and second spectral range taught by Geddes would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin with visible and infrared light.
Regarding claim 46, Cohen teaches method of imaging blood vessels within a target region of tissue using an imaging apparatus comprising a housing having an aperture (abstract; paragraphs [0022]-[0027]; Figure 1), comprising the steps:
illuminating a target region of tissue occluding the aperture of the housing held against the target region of tissue using light having at least a predetermined first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
capturing at least one image of the target region of tissue at the first spectral range (paragraphs [0028]-[0036]; Figures 1-2);
illuminating the target region of tissue using light having at least a predetermined second spectral range which is different from the first spectral range (paragraphs [0028]-[0036]; Figures 1-2);
capturing at least one image of the target region of tissue at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2); and
automatically combining the at least one image captured at the first spectral range and the at least one image captured at the second spectral range to produce a composite image in which blood vessels within the target region of skin tissue can be distinguished (paragraphs [0027], [0028]-[0036], [0043]; Figures 1-2), wherein the illuminating light is provided at only the first spectral range during capture of the at least one image at the first spectral range, and is provided at only the second spectral range during capture of the at least one image at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2);
but Cohen does not explicitly teach wherein the light source comprises a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range, rather teaching a first light source that emits light at a first spectral range and a second light source that emits light at a second spectral range. 
However, Geddes, an optical blood pressure device that uses a light emitter, teaches a single light source and configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range (teaches a single light source capable of emitting light at the red and infrared spectral range; column 5, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen, to have a single light source configured to emit light at a first and second spectral range, as taught by Geddes. The substitution of one known element (a light source including multiple light sources that emit light at a first and second spectral range as taught by Cohen) for another (a light source comprising a single light source that emits light at a first and second spectral range as taught by Geddes) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the single light source capable of emitting light at a first and second spectral range taught by Geddes would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin with visible and infrared light.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Geddes, as applied to claim 1 above, and further in view of US 20180128681 A1 (hereinafter referred to as “Otsuka”).
Cohen, in view of Geddes, teaches claim 1 as discussed above.
Regarding claim 14, Cohen, in view of Geddes teaches the imaging device can include on or more filters (paragraph [0031]; as taught by Cohen), but does not explicitly teach wherein the imaging device comprises at least a first filter arranged to transmit light within the first spectral range and a second filter arrange to transmit light within the second spectral range, wherein the controlling element is configured to selectively apply the first filter during capture of the image at the first spectral range and to apply the second filter during capture of the image at the second spectral range.
However, Otsuka, a tissue imaging device, teaches wherein the imaging device comprises at least a first filter arranged to transmit light within the first spectral range and a second filter arrange to transmit light within the second spectral range (paragraphs [0068]-[0071]), wherein the processor is configured to selectively apply the first filter during capture of the image at the first spectral range and to apply the second filter during capture of the image at the second spectral range (paragraphs [0068]-[0071]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen, in view of Geddes to have a system that alternates between filters when measuring for specific wavelengths, as taught by Otsuka, because doing so ensures images are captured at desired wavelengths.


Response to Arguments
Applicant's arguments filed 07/20/2022 in regards to 35 USC 103 rejections of claims 1, 21, 34, and 46 have been fully considered but they are not persuasive. 
Regarding claims 1, 21, 34, and 46, Applicant argues that the prior art of record (Cohen, in view of Geddes) fails to teach all the limitations of the claims. Specifically, Applicant asserts that Cohen and Geddes fails to teach both the recited features of "the light source comprises a single light source... configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range," and "wherein the illuminating light is provided at only the first spectral range during capture of the at least one image at the first spectral range, and is provided at only the second spectral range during capture of the at least one image at the second spectral range,". Examine respectfully disagrees. 
Cohen teaches a processor arranged to selectively control the imaging device and/or the light source to sequentially capture at least one image generated by the imaging device at the first spectral range and at least one image generated by the imaging device at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2), wherein the illuminating light is provided at only the first spectral range during capture of the at least one image at the first spectral range, and is provided at only the second spectral range during capture of the at least one image at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2).
Further, though Cohen does not teach a single light source for emitting light at the first and second spectral ranges, Geddes, an optical blood pressure device that uses a light emitter, teaches a light source comprising a single light source and is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range (teaches a single light source capable of emitting light at the red and infrared spectral range; column 5, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen, to have a single light source configured to emit light at a first and second spectral range, as taught by Geddes. The substitution of one known element (a light source including multiple light sources that emit light at a first and second spectral range as taught by Cohen) for another (a light source comprising a single light source that emits light at a first and second spectral range as taught by Geddes) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the single light source capable of emitting light at a first and second spectral range taught by Geddes would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin with visible and infrared light.
As such the combination of Cohen, in view of Geddes, teaches the limitations of the claim; thus Applicant’s argument is found to be unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792